ORDERED that this cause was presented by indigent appellant, Jack Holsinger, upon his Motion for New Trial Due to Inability to Reconstruct Trial Transcript. Attached as part of the record is the trial judge’s Certificate of Inability to Reconstruct Trial Transcript. It appears therefrom that the trial was reported but that the court reporter’s notes of same have been destroyed. Further, the trial court, having inquired, determined that it was impossible for good reason to reconstruct the record. Thus it appears that no purpose would be served in following the appellate steps further, it is,
ORDERED that said motion is granted. The appealed judgment is hereby reversed and the cause remanded with respectful instructions to accord appellant, Jack Holsin-ger, a new trial.
WALLACE SAMPLE, Judge.
Reversed and remanded for a new trial.